                     IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

In re: Lion Air Flight JT 610 Crash        Lead Case: 1:18-cv-07686
                                           Case Nos.: 1:19-cv-02764 and 1:19-cv-05311
RINI EKA A. SOEGIYONO,                     (Soegiyono Actions)
Administrator of the Estate of NIAR RURI
SUNARNIATI SOEGIYONO, deceased, et         Related to Case No.: 1:19-cv-05311 (Nurdin
al.;                                       Action)
                  Plaintiff,
                                           Assigned for all purposes to the Hon. Thomas
                 vs.                       M. Durkin

THE BOEING COMPANY, a corporation,         DECLARATION OF MICHAEL B.
                                           INDRAJANA IN SUPPORT OF PLAINTIFF
                   Defendants.             SOEGIYONO’S COUNSEL’S OPPOSITION
RINI EKA A. SOEGIYONO,                     TO MOTION TO COMPEL BINDING
Administrator of the Estate of ANDRI       ARBITRATION
WIRANOFA, deceased, et al.
                                                  Hearing Information
              Plaintiff,                          Date: March 22, 2021
                                                  Time: 10:00 AM
                 vs.

THE BOEING COMPANY, a corporation,

                       Defendants.


Related to:

NURDIN RAKHMAN SEMENDAWAI,
Administrator of the Estate of ANDRI
WIRANOFA, deceased, et al.

       Plaintiff,

                 vs.

THE BOEING COMPANY, a corporation,

                       Defendants.




       DECLARATION OF MICHAEL B. INDRAJANA IN SUPPORT OF PLAINTIFF SOEGIYONO’S
        COUNSEL’S OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
                     DECLARATION OF MICHAEL B. INDRAJANA

   I, MICHAEL B. INDRAJANA, do hereby DECLARE as follows:

1. I am licensed to practice in the State of California and have been counsel engaged by

   Plaintiffs in this matter. I am the principal and owner of the firm Indrajana Law Group, a

   Professional Law Corporation (“ILG”). I have personal knowledge of the matters stated

   below, and if called as a witness, could and would testify thereto.

2. My practice, along with Sanjiv N. Singh, a PLC (“SNS”) and Kabateck LLP (“KBK”)

   was engaged by Plaintiff Rini Eka A. Soegiyono in February 2019. ILG is an independent

   firm from SNS and KBK, and as such, neither SNS or KBK may speak or act as an agent

   for ILG. As such, neither Mr. Singh nor Mr. Kabateck can speak on behalf of my firm

   because they are separate firms, and they are independent from me and my practice.

3. On June 17, 2020, I was present in our office’s conference room along with Mr. Singh

   when he appeared before this Court’s hearing on Plaintiff Soegiyono’s Motion to Appoint

   Guardian Ad Litem. I was listening in the background as co-counsel and to provide

   critical backup in the event Mr. Singh needed additional information during the hearing. I

   did not speak at hearing because that hearing was focused on the issues to do with the

   minors, and lead co-counsel at the time (Mr. Kabateck and Mr. Singh) were authorized to

   speak only about the underlying settlement for the family and minor claimants. Because I

   did not officially appear at the hearing, I did not speak at the time and therefore I did not

   agree to anything to do with fee arbitration on the record at the hearing.

4. Between June 2020 to September 2020, I was copied on the email exchange between Mr.

   Singh and Mr. Charles Herrmann from Herrmann Law Group regarding the potential

   choice of dispute resolution of the attorneys’ fee dispute before Judge O’Connell. I

   specifically and expressly stated that I disagreed and would not agree to a binding

   arbitration. Attached hereto as Exhibit 1 is a true and correct copy of my email




                                        1
      DECLARATION OF MICHAEL B. INDRAJANA IN SUPPORT OF PLAINTIFF SOEGIYONO’S
       COUNSEL’S OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
   correspondence dated September 26, 2020 in which I expressly stated my disagreement

   to a binding arbitration on the attorneys’ fee dispute.

5. It has been an ongoing theme for other litigation firms in the Boeing cases to incorrectly

   assume that I am not a practicing U.S. Attorney and merely an agent for either SNS or

   KBK. This is not the case. I am admitted to practice in California since 2008, and I have

   been actively practicing law in the United States for 13 years. To the best of my

   knowledge, I am the only natively fluent Indonesian speaking U.S. Attorney in the Lion

   Air Boeing litigation matter. Attached hereto as Exhibit 2 is a transcript of a hearing

   before this Court in the case titled Nurwulan v. Boeing, Case No. 20-cv-04000, ECF No.

   20, in which the Court recognized me as an independent free-standing attorney and

   expressly required my consent to terms regarding fee disputes.



   I declare under penalty of perjury under the laws of the State of California and Illinois

that the foregoing is true and correct to the best of my knowledge or belief based on reliable

information.

           DATED this 5th day of March 2021, at San Mateo, California.



                                                  ______________________________

                                                  MICHAEL B. INDRAJANA




                                        2
      DECLARATION OF MICHAEL B. INDRAJANA IN SUPPORT OF PLAINTIFF SOEGIYONO’S
       COUNSEL’S OPPOSITION TO MOTION TO COMPEL BINDING ARBITRATION
EXHIBIT 1
3/4/2021          Indrajana Law Group, a Professional Law Corporation Mail - Notice Re Your Proposal for Motion to Compel a Binding Fee Arbitration



                                                                                           Michael Indrajana <michael@indrajana.com>



  Notice Re Your Proposal for Motion to Compel a Binding Fee Arbitration
  Michael Indrajana <michael@indrajana.com>                                              Sat, Sep 26, 2020 at 7:01 PM
  To: Sanjiv Singh <ssingh@sanjivnsingh.com>
  Cc: Charles Herrmann <charles@hlg.lawyer>, Brian Kabateck <bsk@kbklawyers.com>, Mark Lindquist <mark@hlg.lawyer>,
  John Herrmann <john@hlg.lawyer>, "Christopher B. Noyes" <CN@kbklawyers.com>, Lara Herrmann <lara@hlg.lawyer>

    I did not agree to anything before, and nor would I have ever agreed to a binding arbitration on this matter. The most I
    would agree to now is a mediation or non binding fee arbitration or so called neutral evaluation.

    Michael Indrajana | Indrajana Law Group, a Professional Law Corporation
    (650) 597-0928 | michael@indrajana.com | www.indrajana.com

    CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally privileged
    information. It is solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
    prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are not the
    intended recipient, please contact the sender and destroy all copies of the communication.


    On Sat, Sep 26, 2020 at 6:52 PM Sanjiv Singh <ssingh@sanjivnsingh.com> wrote:
     Dear Mr. Herrmann:

       I am putting you on notice that I believe your motion to compel a binding fee arbitration would be frivolous for the
       following reasons, and also defective from a procedural standpoint because it could not bind all parties:

       1. You have stated that we agreed to a binding arbitration. I have told you repeatedly we had not, and urged you to
       look at the emails and transcript. You stated to me that there was an agreement on the record with Judge Durkin that
       we did--there is not. Please see for example Transcript at 11:2-5. And when the Judge asks us for further agreement,
       he did not mention arbitration on the call. You also said we agreed to it before the call--we did not. The Transcript
       speaks to that.

       2. Second please look at the emails after the Durkin proceedings--we only agreed to mediation or arbitration, and not a
       binding arbitration. The word binding (which is extremely important to specify and has very significant meaning in most
       jurisdiction) appears nowhere and for good reason. In California, we often will do non binding arbitrations for fee
       disputes--indeed, in California, between client and counsel, it is a default which a client can invoke and often does in
       fee disputes. But it is non binding. As such, when we used the terms, I contemplated a non binding arbitration with
       Judge O'Connell--i.e. similar to a neutral eval form of ADR commonly used and which I have used with good results--
       run like a mini trial, wakes people up to potential infirmities of positions but does not bind anyone.

       3. If binding had been suggested or contemplated, I would not have agreed to it and actually could not have agreed to
       it--I would have needed Michael's consent to do so since he has a separate fee interest. As you will see in your emails
       below, Michael is not copied. If we had any inkling that you were trying to enforce some kind of binding arbitration
       agreement, we would have needed Michael on the call and on emails--he has a separate fee entitlement and would
       have needed to agree.

       For the reasons stated above, I urge you to consider very carefully whether your motion to compel arbitration would be
       frivolous. You have literally NO RECORD AT ALL OF A AN AGREEMENT TO A BINDING ARBITRATION and also
       have no agreement for any kind of ADR at all with Michael (where ILG is one of the firms with fee claims) and no order
       from Judge Durkin requiring ADR on the fees--ALL YOU HAVE IS EVIDENCE OF AN AGREEMENT TO MEDIATE OR
       HAVE A NON BINDING ARBITRATION (I.E. SIMILAR TO A NEUTRAL EVAL--WE CAN MAKE ARGUMENTS,
       PRESENT EVIDENCE, ETC--BUT NEITHER PARTY IS BOUND, AND SHOULD BE ABLE TO GO TO JUDGE
       DURKIN, OR GO ELSEWHERE TO LITIGATE IT IN COURT WITH RIGHTS OF APPEAL, ETC.)

       If you choose to file a motion to compel a binding arbitration, I believe it is sanctionable and I urge you to not waste our
       time, the Court's time, etc with such a motion. Even putting aside the first two points, you have zero agreement on
       anything (mediation, arbitration, or ADR of any kind) with Michael.

       As stated repeatedly, and as stated below, I am fine with a mediation or a fee arbitration that is non binding--i.e. it would
       permit us to proceed with proceedings in a court of competent jurisdiction of the arbitration. I do not believe you have a
https://mail.google.com/mail/u/1?ik=a2cff95ec2&view=pt&search=all&permmsgid=msg-a%3Ar5634359273467886568&dsqt=1&simpl=msg-a%3Ar563…                   1/4
3/4/2021            Indrajana Law Group, a Professional Law Corporation Mail - Notice Re Your Proposal for Motion to Compel a Binding Fee Arbitration
       good faith basis under the law to file a motion to compel as such.

       Michael, please advise whether you will agree to a mediation, fee arb (non binding) or ADR of some kind, and also
       whether you had any past agreement as such.

       Thank you.

       Sanjiv
       Sanjiv N. Singh, JD, MD
       SNS PLC |1650 SOUTH AMPHLETT BLVD. SUITE 220 | SAN MATEO, CA 94402
       TEL: 650-389-2255 | MOBILE: 415-816-5548 | FAX: 415-358-4006
       WEB:        .             .     | E-MAIL:         @           .

       Confidentiality Notice: This message (including attachments) is a private communication solely for use of the intended recipient(s) and
       may contain privileged communications, confidential or proprietary information and/or attorney work product. If you are not the
       intended recipient(s) or believe you received this message in error, notify the sender immediately and then delete this message. Any other
       use, retention, dissemination or copying is prohibited and may be a violation of law, including the Electronic Communication Privacy Act
       of 1986.


       ---------- Forwarded message ---------
       From: Sanjiv Singh <ssingh@sanjivnsingh.com>
       Date: Wed, Jun 17, 2020 at 5:00 PM
       Subject: Re: The Orphan Cases
       To: Charles Herrmann <charles@hlg.lawyer>
       Cc: Brian Kabateck <bsk@kbklawyers.com>, Donald O'Connell <DPO@oconnellmediationservices.com>, kathleen@
       oconnellmediationservices.com kathleen@oconnellmediationservices.com <kathleen@
       oconnellmediationservices.com>, Mark Lindquist <mark@hlg.lawyer>, Amalia Najarro <an@kbklawyers.com>, John
       Herrmann <john@hlg.lawyer>


       No problem Charles. Yes, arbitration is fine before the Judge on fees. I was actually being cautious in my wording as I
       knew Brian and I had no problem with it, but wanted to be sure you were--my point was that if something was disputed
       as such, we could return to Judge Durkin as a final option. But if you agree on fee arbitration with Judge O Connell,
       then no issue.




       Sanjiv N. Singh, JD, MD
       SNS PLC |1650 SOUTH AMPHLETT BLVD. SUITE 220 | SAN MATEO, CA 94402
       TEL: 650-389-2255 | MOBILE: 415-816-5548 | FAX: 415-358-4006
       WEB:        .             .     | E-MAIL:         @           .

       Confidentiality Notice: This message (including attachments) is a private communication solely for use of the intended recipient(s) and
       may contain privileged communications, confidential or proprietary information and/or attorney work product. If you are not the
       intended recipient(s) or believe you received this message in error, notify the sender immediately and then delete this message. Any other
       use, retention, dissemination or copying is prohibited and may be a violation of law, including the Electronic Communication Privacy Act
       of 1986.


       On Wed, Jun 17, 2020 at 4:55 PM Charles Herrmann <charles@hlg.lawyer> wrote:

           Dear All:

           Sorry to start by having to correct you attorney Singh. But the agreement on the record is that after
           settlement with Boeing, if we later fail to agree on a division of the fees, it will ultimately be decided


https://mail.google.com/mail/u/1?ik=a2cff95ec2&view=pt&search=all&permmsgid=msg-a%3Ar5634359273467886568&dsqt=1&simpl=msg-a%3Ar563…                     2/4
3/4/2021            Indrajana Law Group, a Professional Law Corporation Mail - Notice Re Your Proposal for Motion to Compel a Binding Fee Arbitration

           by Judge O’Connell through arbitration. That’s what arbitration means. There will be no going back to
           Judge Durkin.

           We go back to Judge Durkin on the motion only if we fail to settle with Boeing.

           I am available for the conference call any time on Saturday—whatever works for everyone else.

           Respectfully,

           H             L     G

           Charles J. Herrmann
           Attorney at Law

           charles@hlg.lawyer

           Direct: 206.488.5911

           Website: https://hlg.lawyer

           Confidential legal communication;

           all rights reserved.




           From: Sanjiv Singh <ssingh@sanjivnsingh.com>
           Sent: Wednesday, June 17, 2020 3:59 PM
           To: Brian Kabateck <bsk@kbklawyers.com>
           Cc: Donald O'Connell <DPO@oconnellmediationservices.com>; kathleen@oconnellmediationservices.com
           kathleen@oconnellmediationservices.com <kathleen@oconnellmediationservices.com>; Mark Lindquist
           <mark@hlg.lawyer>; Charles Herrmann <charles@hlg.lawyer>; Amalia Najarro <an@kbklawyers.com>
           Subject: Re: The Orphan Cases



           Judge O'Connell:



           As I know your day is packed, to help jump start things, the short summary is that Judge Durkin and the parties
           agreed on the record to the following today:



           1. The Plaintiffs would put down their swords and focus on settling the case with Boeing. Boeing was agreeable with
           that. The parties also agree that the allocation in each of the two cases is 1/3rd to adult claimants, 2/3rd to the
           orphan girls.

           2. Parties agreed that any dispute on fees could be handled by mediation or arbitration before you afterwards. (Of
           course, if that breaks down, we can go back to Judge Durkin with a motion but hopefully not needed.)



           We are all very pleased to focus at long last on the settlement for the girls. I told Chuck and Brian my personal
           views--which is that so much work has been done so far and we were already at 5.3, I query whether a streamlined
           way to get it resolved would be a demand letter from Plaintiffs followed by a zoom conference or frankly (and this is
           just my view given how efficient we have been with you in resolving our matters) followed by emails, texts, or phone
           calls with further trading of numbers.




https://mail.google.com/mail/u/1?ik=a2cff95ec2&view=pt&search=all&permmsgid=msg-a%3Ar5634359273467886568&dsqt=1&simpl=msg-a%3Ar563…                     3/4
3/4/2021             Indrajana Law Group, a Professional Law Corporation Mail - Notice Re Your Proposal for Motion to Compel a Binding Fee Arbitration
           Anyhow, we look forward to talking with you as a group. Chuck and Mark, if I have not characterized anything
           correctly, please chime in.



           S

           Sanjiv N. Singh, JD, MD
           SNS PLC |1650 SOUTH AMPHLETT BLVD. SUITE 220 | SAN MATEO, CA 94402
           TEL: 650-389-2255 | MOBILE: 415-816-5548 | FAX: 415-358-4006
           WEB:             .                        .         | E-MAIL:                   @                           .


           Confidentiality Notice: This message (including attachments) is a private communication solely for use of the intended recipient(s) and
           may contain privileged communications, confidential or proprietary information and/or attorney work product. If you are not the
           intended recipient(s) or believe you received this message in error, notify the sender immediately and then delete this message. Any other
           use, retention, dissemination or copying is prohibited and may be a violation of law, including the Electronic Communication Privacy Act
           of 1986.




           On Wed, Jun 17, 2020 at 12:59 PM Brian Kabateck <bsk@kbklawyers.com> wrote:

               Judge O’Connell:

               Following the status conference on our motion for appointment of a GAL, Mr. Herrmann, Mr. Lindquist, Mr. Singh
               and I would like to schedule a conference call to explain where things stand. I have copied my assistant to help
               coordinate.

               Thank you.




https://mail.google.com/mail/u/1?ik=a2cff95ec2&view=pt&search=all&permmsgid=msg-a%3Ar5634359273467886568&dsqt=1&simpl=msg-a%3Ar563…                      4/4
EXHIBIT 2
Case 1-20-cv-04000    Document 20    Filed in ILND on 12/22/2020   Page 1 of 14

                                                                                  1

   1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION
   3      RINDI SEPTI CORIAH NURWULAN,             )    Docket No. 20 C 4000
          Personal Representative of               )
   4      the Heirs of JUNIOR PRIADI,              )    Chicago, Illinois
          deceased,                                )    December 14, 2020
   5                                               )    9:16 a.m.
                     Plaintiff,                    )
   6                                               )
             vs.                                   )
   7                                               )
          THE BOEING COMPANY,                      )
   8                                               )
                     Defendant.                    )
   9
                        TRANSCRIPT OF TELEPHONIC PROCEEDINGS
  10                    BEFORE THE HONORABLE THOMAS M. DURKIN
  11   APPEARANCES:
  12   For the Plaintiff:           MR. NOMAAN K. HUSAIN
                                    Husain Law + Associates P.C.
  13                                5858 Westheimer Road, Suite 400,
                                    Houston, Texas 77057
  14
       (Former Attorneys            MR. SANJIV N. SINGH
  15   for the Plaintiff)           Sanjiv N. Singh, PLC
                                    1650 South Amphlett Boulevard, Suite 220,
  16                                San Mateo, California 94402
  17                                MR. MICHAEL INDRAJANA
                                    Indrajana Law Group, PLC
  18                                1650 South Amphlett Boulevard, Suite 220,
                                    San Mateo, California 94402
  19
       For Boeing Company:          MR. MACK H. SHULTZ, JR.
  20                                Perkins Coie LLP
                                    1201 Third Avenue, Suite 4900
  21                                Seattle, Washington 98101-3099
  22                               ELIA E. CARRIÓN
                               Official Court Reporter
  23                        United States District Court
                        219 South Dearborn Street, Room 1432,
  24                           Chicago, Illinois 60604
                                   (312) 408-7782
  25                       Elia_Carrion@ilnd.uscourts.gov
Case 1-20-cv-04000    Document 20   Filed in ILND on 12/22/2020   Page 8 of 14

                                                                                 8

   1   think one of the problems was just the inability to see our
   2   three firms separately -- you should know yesterday -- you'll
   3   recall that I appeared last week at your previous hearing and
   4   explained to you and your clerk as to why that happened. And
   5   the reason that happened was because notice was given only to
   6   the Kabateck firm; it was not given to my firm; it was not
   7   given to Mr. Indrajana; and it was an incorrect hearing date
   8   that was then provided to us through Kabateck.
   9                 And I think that's very symptomatic of what the
  10   pervasive facts are in this case.
  11                 So thank you for hearing me this morning.
  12                 MR. HUSAIN: Your Honor --
  13                 THE COURT: Who is this? Who is this?
  14                 MR. HUSAIN: This is Nomaan Husain, but I forgot that
  15   Mr. Indrajana needs to speak.
  16                 THE COURT: No, no, sir --
  17                 MR. HUSAIN: Yes.
  18                 THE COURT: Mr. Husain, you need to wait. I'm going
  19   to do this in order.
  20                 MR. HUSAIN: Yes, sir. Yes, of course.
  21                 THE COURT: Mr. Indrajana, you go next.
  22                 MR. INDRAJANA: Yes, Your Honor, I don't have any
  23   comments beyond what Mr. Singh said. I agree with everything
  24   that Mr. Singh said, and I stand by that.
  25                 If a hearing is a must, then we should go ahead and
Case 1-20-cv-04000    Document 20   Filed in ILND on 12/22/2020   Page 9 of 14

                                                                                 9

   1   do so. But, you know, for -- I really appreciate your
   2   comments regarding the dignity of the client and we would try
   3   and avoid that if possible. Thank you.
   4                 THE COURT: All right. Mr. Husain, I'll give you a
   5   chance to speak in a moment, though.
   6                 But I was going to suggest -- and I know, Mr. Husain,
   7   you need to talk to Rindi -- that you have a settlement
   8   discussion in this case.
   9                 It's -- it's a lot of money. $36,000 is a lot of
  10   money to anyone. And I'm not trivializing the amount. But
  11   the -- I really think it's a disservice for either side to
  12   compel a hearing where Rindi has to testify, and I see no way
  13   around it if you continue to argue about the -- about the
  14   merits of your -- of each of your positions.
  15                 I don't, frankly, think -- and I know you're all
  16   involved in these types of cases, I -- I think lowering the
  17   temperature so that no one feels professionally impugned by
  18   the disagreements you have in reaching amicable settlement is
  19   always a good thing.
  20                 But I am very, very concerned about putting this
  21   individual plaintiff, a widow, through a fight over $36,000 in
  22   attorneys' fees before her either two present sets of
  23   attorneys or one present and one former.
  24                 And this is made for a settlement, in my mind. There
  25   is an argument, even if the technical requirements for an
Case 1-20-cv-04000    Document 20   Filed in ILND on 12/22/2020   Page 14 of 14

                                                                                  14

   1                 MR. SINGH: Thank you. Thank you for your time.
   2                 THE COURT: Bye-bye.
   3          (Time noted: 9:32 a.m.)
   4          (Which were all the proceedings heard.)
   5                                   CERTIFICATE
   6         I certify that the foregoing is a correct transcript from
   7    the record of proceedings in the above-entitled matter.
   8    /s/ Elia E. Carrión                 18th day of December, 2020
                                                         ______
   9    Elia E. Carrión                             Date
        Official Court Reporter
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
